Citation Nr: 1237040	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  07-02 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to December 1990.

This matter came to the Board of Veterans' Appeals (Board) from January and May 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2007, the Veteran perfected an appeal.  In October 2010, the Board reopened entitlement to service connection for low back disability and eye disability, and remanded the issues on the merits.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2012).

In October 2010, the Board instructed the RO/AMC to contact the Veteran and request that she identify all medical treatment providers pertaining to the eyes and back.  In November 2010, the AMC issued correspondence to the Veteran at the wrong address.  Specifically, the city and zip code were wrong.  The letter was returned as 'not deliverable as addressed' and the AMC did not attempt to send out another letter.  In the October 2011 supplemental statement of the case, the AMC indicated that a letter was sent to the Veteran in November 2010 and stated that the Veteran had failed to respond; however, the AMC failed to acknowledge that such letter had been returned as undeliverable.  Moreover, in an October 2011 submission from the Veteran she indicated that she had missed a phone call from the AMC and had not heard from the AMC since late January or early February.  Any such date of contact is not of record.  The Board also notes that the November 2010 returned letter did not request that the Veteran identify all medical treatment providers pertaining to the eyes and back.  Rather, the returned letter simply stated that additional evidence was needed to show that her low back disability and eye disability existed from military service to the present time; there was no specific request that medical providers be identified.  Thus, on Remand a letter must be issued to the Veteran requesting that she identify all medical treatment providers pertaining to the eyes and back.  

In February 2011, the Veteran underwent a VA examination pertaining to the eyes.  Upon examination, the examiner diagnosed glaucoma suspect both eyes.  The examiner stated that glaucoma suspect is an acquired disability of the eyes but the examiner could not resolve the issue if glaucoma suspect was causally related to service without resort to mere speculation.  The examiner noted that service treatment records did not contain a comprehensive eye examination with intraocular pressure or dilated fundus exams, and without such information it would be speculative to report if glaucoma suspect was present during service.  

In light of the examiner's inability to offer an opinion of the etiology of the Veteran's glaucoma without resorting to speculation, an addendum opinion and explanation should be requested from the February 2011 VA examiner as to whether the Veteran's glaucoma suspect is etiologically related to service, or the basis for being unable to offer an opinion without resorting to speculation.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she identify all medical treatment providers pertaining to the eyes and back.  Upon obtaining any appropriate releases, request the Veteran's treatment records from any identified medical providers.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  After completion of the above, request that the February 2011 VA examiner, A.W., review the claims folder and provide an addendum opinion as to whether the Veteran's glaucoma suspect bilateral eyes is due to service or any incident therein.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  Consideration should be given to the service treatment records, post-service treatment records, and lay statements of the Veteran.  If the foregoing question cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.  If the February 2011 VA examiner is unavailable, another qualified VA examiner should be requested to provide the opinion as requested.  If deemed necessary, the Veteran should be scheduled for an examination and thereafter an opinion should be proffered.

3.  After completion of the above, the RO/AMC should review the expanded record and readjudicate entitlement to service connection for back disability and entitlement to service connection for eye disability pursuant to 38 C.F.R. § 4.9.  If any of the benefits sought are not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


